01

02

03

04

05

06                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
07                                      AT SEATTLE

08 UNITED STATES OF AMERICA,              )
                                          )             CASE NO. CR19-203 RSM
09         Plaintiff,                     )
                                          )
10         v.                             )             SUPPLEMENTAL
                                          )             ORDER REVOKING RELEASE
11   KARISSA JEAN MASON,                  )             18 U.S.C. §§3148(b) and 3143(A)
                                          )
12         Defendant.                     )
     ____________________________________ )
13

14
             The United States moved for revocation of defendant’s release, alleging violation of the
15
     conditions of release. On December 18, 2019, the defendant admitted to alleged violation 1 as
16
     to November 5, 2019, violation 3 and violation 4. The defendant denied the remaining alleged
17
     violations.   (Dkt 201.)    The Court revoked defendant’s release pending a hearing on
18
     December 30. (Dkt 202.)
19
             On December 30, 2019, defendant admitted the remainder of alleged violation 1 and
20
     violation 2. The government withdrew alleged violation 5. Defendant does not ask for
21
     release at this time.
22


     ORDER REVOKING RELEASE
     18 U.S.C. §§3148(b) and 3143(A)
     PAGE -1
01          Based upon all of the evidence presented at the hearings, the Court further finds that

02 defendant has violated the conditions of pre-trial release as follows:

03          1.     Using methamphetamine on or about November 13 and 20, 2019.

04          2.     Failing to engage in substance abuse treatment since on or about December 3,

05                 2019.

06        The Court previously found defendant violated the conditions of release by using

07 methamphetamine on or about November 5, 2019, failing to participate in a substance abuse

08 evaluation since October 28, 2019, and failing to abide by her curfew on November 2, 16, and

09 28, 2019. (Dkt. 202.)

10          The Court finds that there are no conditions or combination of conditions which will

11 assure that defendant will appear and will not pose a danger to other persons, if released again;

12 and further finds that defendant is unlikely to abide by any condition or combination of

13 conditions set by the Court.

14          It is therefore ORDERED, that defendant’s bond is REVOKED, pursuant to 18 U.S.C.

15 §3148(b) and that:

16      1. Defendant shall be detained pending further consideration by this Court and committed

17          to the custody of the Attorney General for confinement in a correction facility separate,

18          to the extent practicable, from persons awaiting or serving sentences or being held in

19          custody pending appeal;

20      2. Defendant shall be afforded reasonable opportunity for private consultation with

21          counsel;

22      3. On order of the United States or on request of an attorney for the Government, the person


     ORDER REVOKING RELEASE
     18 U.S.C. §§3148(b) and 3143(A)
     PAGE -2
01         in charge of the corrections facility in which defendant is confined shall deliver the

02         defendant to a United States Marshal for the purpose of an appearance in connection

03         with a court proceeding; and

04      4. The Clerk shall direct copies of this Order to counsel for the United States, to counsel

05         for the defendant, to the United States Marshal, and to the United State Pretrial Services

06         Officer.

07         DATED this 30th day of December, 2019.

08

09                                                       A
                                                         Mary Alice Theiler
10                                                       United States Magistrate Judge

11

12

13

14

15

16

17

18

19

20

21

22


     ORDER REVOKING RELEASE
     18 U.S.C. §§3148(b) and 3143(A)
     PAGE -3
